Motion granted to the extent of permitting the appellant to serve a copy of the notice of appeal upon the respondent, Joseph B. Ferguson, Sr. or his attorney, on or before June 15, 195.9, nunc pro tune as of September 12, 1958, and upon such service the said appeal be and the same hereby is reinstated; and it is further ordered that the bill of exceptions filed in the office of the clerk of this court by the appellant on the first day of April, 1959, be and the same is hereby remanded back to the Supreme Court, Hew York County, for resettlement before the Trial Justice on notice to the respondent, Joseph B. Ferguson, Sr., in accordance with rules 229 to 232 of the Rules of Civil Practice. Concur — Botein, P. J., Breitel, Rabin, Stevens and Bergan, JJ.